Citation Nr: 1548603	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-11 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and asthma.

2.  Entitlement to service connection for an intestinal disability, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a respiratory disability and/or an intestinal disability.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to February 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  These matters are now in the jurisdiction of the Reno, Nevada RO.  In February 2014, a hearing was held before a Decision Review Officer (DRO), and in January 2015, a videoconference hearing was held before the undersigned; transcripts of both hearings are in the record.  Additional evidence, including a private medical opinion on issues not currently before the Board, was received in March 2015 with a waiver of RO review. At the January 2015 Board hearing, the Veteran waived RO review of any additional relevant evidence that had not been previously reviewed by the RO.

The September 2002 rating decision on appeal denied service connection for major depression.  The Veteran's medical records also include diagnoses of generalized anxiety disorder and posttraumatic stress disorder.  Accordingly, the Board finds that his claim of service connection for an acquired psychiatric disability is deemed to encompass all psychiatric diagnoses and has recharacterized the issue as listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for diabetes mellitus, a lumbar spine disability, and a cervical spine disability were raised during the Veteran's January 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issue of service connection for sleep apnea is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Any respiratory disability in service resolved with no residual disability at the time of separation, and the preponderance of the evidence fails to establish that the Veteran's current respiratory disability is etiologically related to his service, to include any in-service injury or disease. 

2.  The Veteran's intestinal disability did not occur in service and is not otherwise related to any disease, injury, or event during service.

3.  The Veteran's acquired psychiatric disability did not manifest during active military service, is not otherwise related to a disease, injury, or event during service, and is not proximately due to, the result of, or aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for an intestinal disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2002, VA notified the Veteran of the information needed to substantiate and complete his claims, the information that he was responsible for providing, and the evidence that VA would attempt to obtain.  Although subsequent correspondence in April 2013 mistakenly provided notice on reopening the Veteran's claims, the correspondence also provided notice on how VA assigns disability ratings and effective dates.   Cumulatively, he has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and has not alleged any prejudice from a notice defect.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The RO arranged for a VA diabetes mellitus examination (which encompassed the Veteran's claims of service connection for respiratory and intestinal disabilities) and a VA mental health examination.  The Board finds that these reports of examination are adequate for rating purposes as they contain sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to constitute probative medical evidence adequate for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Further development for additional medical opinion is not necessary as there is no probative evidence indicating a relationship between any current disability and service.  In May 2013, the Social Security Administration (SSA) advised the RO that the Veteran's SSA file had been destroyed; at the January 2015 Board hearing, the Veteran stated that he is not receiving SSA benefits for any of the disabilities on appeal.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing in January 2015 the undersigned explained what was needed to substantiate the claims of service connection.  A deficiency in the conduct of the hearing has not been alleged.  The record was held open for 60 days for the Veteran to obtain any additional evidence in support of his claim.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after service when the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection requires evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


Service Connection for a Respiratory Disability

In his June 2001 claim for compensation, the Veteran stated that his respiratory disability began in Germany where he worked as a firefighter (and wore asbestos fireproof suits) and as a communications technician, which required him to work in old buildings and to spend a lot of time "in the field."  In a November 2001 statement, he alleged that his COPD and asthma were related to his active duty service while stationed in Fort Dix, New Jersey.  In a December 2011 statement, he alleged that his respiratory disabilities started during a field exercise where dust and chemicals were being kicked up.  In a September 2012 claim, he denied exposure to Agent Orange, other herbicides, and asbestos.  During his January 2015 Board hearing, he testified that he received treatment in Germany and was told that the doctor "heard wheezing in [his] lungs." He also reported complaining of chest congestion and chest pain in service.

The Veteran's STRs show that he was hospitalized at Fort Dix, New Jersey for two days for an upper respiratory infection (URI) in September 1969; no causation was provided for the URI but it was noted to be "acute- treated, cured."  According to an October 1970 STR, he complained of pain in the center of his chest after playing football; the record notes that he was "quite vague" about the complaint.  On examination, his chest was clear and strong, and his heart was strong and well-defined. 

In his service separation report of medical examination, the Veteran's lungs and chest were normal on clinical evaluation and his chest x-ray was negative.  He reported that he was in "above average health."  In a February 1970 statement of medical condition, he confirmed that there was no change in his medical condition since his separation medical examination.

The earliest postservice private treatment records are not until nearly three decades later.  Records from Jersey Shore Medical Center support diagnoses of asthma and COPD in either 1998 or 1999.

A December 2000 private examination report notes that the Veteran was diagnosed with bronchial asthma for two years and that he stopped smoking for three years.  It further notes that the Veteran was employed as an installer for five months and was exposed to dust, smoke, dirt, chemicals, noxious fumes, and cable dust in that position.  COPD with chronic industrial asthma was diagnosed.  The physician referred to this as a "pre-existing condition" (without identifying the date of initial onset or the cause of the condition) and opined that it was aggravated and accelerated as a result of emotional stress, tension, and industrial exposure to dust.

On April 2002 VA diabetes examination, the Veteran reported that he was diagnosed with COPD in 1998 and had asthma for approximately 20 years prior.  He complained of a chronic nonproductive cough as well as wheezing and occasional hemoptysis.  He also complained of exertional shortness of breath that occurred after walking 100 yards.  The examiner noted that the Veteran smoked one pack of cigarettes per day for the last 30 years.

A December 2013 VA treatment record notes the Veteran's self-reported history of a respiratory illness in service.   According to the record, he stated that he was diagnosed with chest congestion, was hospitalized for three days, and had two later visits for physical evaluation (a routine physical in 1971 and his service separation physician in 1972) where physicians noted wheezing in his lungs.  He also routinely experienced wheezing with physical training and continued symptoms from 1972 through 1997.  A diagnosis of COPD, predominantly asthma, was given.  The physician opined that the Veteran's asthma had its onset during military service and was not diagnosed until more than 25 years later.  The physician did not provide a rationale for this opinion, and there was no indication that he reviewed the Veteran's claims file.

During his February 2014 DRO hearing, the Veteran testified that he was examined by two different doctors in service who noted wheezing and asked whether he had asthma.  He testified that he told the first doctor that he did not know if he had asthma and told the second doctor that he did not know what asthma was.

During his January 2015 Board hearing, the Veteran testified that he was first diagnosed with asthma in 1998 but that wheezing was noted during service.  He further testified that no doctor has opined as to the etiology of his asthma. 

A January 2015 VA treatment record notes that the Veteran has a history of exposure to various chemicals including pesticides while serving in the military and that he was hospitalized for this in 1969.

Although the Veteran alleges that he experienced respiratory difficulties in service that continued to the present, his reports do not coincide with the medical evidence of record.  His STRs support his statement that was hospitalized and treated for a URI in September 1969, but his condition was noted as "acute- treated, cured."  On his service separation examination, his lungs and chest were normal on clinical evaluation; his chest x-rays were negative and no wheezing was noted.

The Board acknowledges that the Veteran is generally competent to report what he has been told by a medical professional, and also that he may sincerely believe that he was told that wheezing was noted in service; however, as the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette  v. Brown, 8 Vet. App. 69, 77 (1995). 

To the extent that postservice medical records (to specifically include the December 2013 VA treatment record which identified onset of asthma in service and the January 2015 VA treatment record noting a "history of exposure to various chemicals including pesticides" while in service resulting in hospitalization) appear to support the Veteran's contention that he has a current respiratory disability that began in service or was due to chemical exposure therein, the Board notes that they are contradicted by the contemporaneous medical evidence.  The STRs do not show that his URI in service was a result of chemical exposure.  Further, they show that the infection was "cured" (i.e. without residuals or permanent disability).  His report to his physician during December 2013 treatment that wheezing was noted on service separation is inconsistent with the contemporaneous records.  On his undated service separation examination, his lungs and chest were normal on clinical evaluation; his chest x-rays were negative and no wheezing was noted.  The Veteran stated that he was in "above average health" during the examination and confirmed that there was no change in his medical condition in a February 1970 statement of medical condition.  Further, on April 2002 VA examination, he reported that he had asthma for approximately 20 years, which would place date of onset in 1982 (10 years postservice).  The December 2013 and January 2015 VA treatment records appear to be based solely on the Veteran's own lay statements that such illness occurred and do not appear to be independent medical diagnoses of residuals of a respiratory disability.  For these reasons, they lack probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("[a]n opinion based upon an inaccurate factual premise has no probative value").  

With respect to his theory of disability due to chemical exposure, the Veteran has not provided any information with respect to the type of chemicals or pesticides to which he was exposed.  His statements are inconsistent in that he first reported being exposed to asbestos in Germany while working as a firefighter and then denied being exposed to asbestos in a September 2012 claim.  He later stated that his respiratory disability is due to dust, dirt, and a "white substance" that was kicked up during a field exercise in Fort Dix.  The Board notes that the Department of Defense (DoD) has listed areas outside of the United States and Vietnam in which there was herbicide testing and/or storage site(s) for herbicides. The following areas, and only the following areas, are listed: Cambodia, Canada, India, Korea, Laos, Puerto Rico, various places at sea, and Thailand. The list does not include Germany, or Fort Dix, New Jersey.  The opinions provided are not supported by any adequate rationale and can therefore not support his claim of service connection.

Further, when considering the record as a whole, the Board finds that the Veteran's lay assertions regarding wheezing in service are contradicted by the medical record and are not supported by competent medical evidence.  It may be that these inaccuracies are due to the passage of time.  Regardless, the Veteran's lay statements with respect to persistent respiratory difficulties (and medical records based on such statements) lack credibility and are not entitled to any probative weight.

In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts. Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81(Fed. Cir. 2000).

The same, as mentioned, is also true for the many ensuing years, indeed decades after the September 1969 URI in service.  The Board realizes the Veteran is competent to report his symptoms of a respiratory disability.  However, as a layman, he is not competent to render a probative medical nexus opinion linking his current COPD with asthma to incidents sustained so long ago during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435(2011).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disability.  Accordingly, the appeal in the matter must be denied.

Service Connection for an Intestinal Disability

The Veteran alleges that he self-treated in service with over-the-counter medications for stomach ailments and to relieve indigestion.  His STRs are silent for any complaints, treatment, or diagnosis of an intestinal disability.  On his service separation examination, his abdomen and viscera were normal on clinical evaluation.  The Veteran himself reported that he was in above average health and confirmed that his medical condition had not changed in a February 1970 statement of medical condition.

During his January 2015 Board hearing, the Veteran testified that he went to the infirmary while in service and was given "some pills."  He could not find any medical records pertaining to that incident.  He further testified that he did not seek treatment postservice because he had a family to take care of and could not be "taken out of the picture" for a medical condition.

The earliest postservice treatment record that includes a diagnosis of GERD is dated in August 2001.  His private and VA medical records are negative for any statements or opinions relating his GERD to service.

On April 2002 VA diabetes examination, the Veteran reported that he has been taking medications for heartburn for 30 years.  He complained of occasional nausea and vomiting, and reported suffering from heartburn almost daily.  GERD was diagnosed.

The Veteran is competent to testify as to the onset and presence of an intestinal disability, inasmuch as the features and symptoms of that condition are readily observable to a layperson.  The Board first notes that the Veteran's reports that he was treated for a stomach disability in service are not consistent with his contemporaneous medical records.  His STRs are silent for any complaints, treatment, or diagnosis of a stomach disability.  Thus, while the Veteran is competent to report his in-service experiences, see Jandreau, supra, the Board finds that his reports that he was treated for a stomach disability in service are contradicted by the contemporaneous medical evidence of record and are therefore, not credible. 

Furthermore, there is no (competent) medical evidence relating the Veteran's GERD to his service.  The Veteran has not indicated that he has the required training or expertise to diagnose GERD or to relate his symptoms in service to his current diagnosis of GERD.  The medical evidence shows that the Veteran's abdomen and viscera were noted as normal at separation.  The evidence of record indicates that the earliest diagnosis of GERD is in August 2001, nearly 30 years after service.  The lengthy period without complaint or treatment of an intestinal disability is evidence against this claim.  See Maxson, 230 F.3d at 1330.  Consequently, the preponderance of the evidence is against this claim. Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Service Connection for a Psychiatric Disability

It is not in dispute that the Veteran receives treatment for, and has a diagnosis of, depression, a generalized anxiety disorder, and PTSD.  What he must still show to establish service connection for such is that it is either directly related to his service or that it was caused or aggravated by a service-connected disability.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis related to a psychiatric disability.  Consequently, service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted since is not warranted.  Notably, the Veteran does not argue that his psychiatric disability is directly related to his service. 

The Veteran's theory of entitlement in this matter is strictly one of secondary service connection; he alleges that his psychiatric disability is due to stress over his respiratory and/or intestinal disabilities.  However, secondary service connection cannot be granted because, as discussed above, the Veteran is not service-connected for either a respiratory or an intestinal disability.  38 C.F.R. § 3.310.  

Considering the claim on a direct basis, his psychiatric disability has been attributed to an alternate, post-service etiology.  Additionally, a December 2000 private treatment record refers to psychiatric complaints made in June and October 2000 related to job-related stress: in June 2000, he complained of being singled out because of his age, race, and medical problems; in October 2000, he reported not getting a job he wanted and being accused of being shiftless and lazy.  On April 2002 VA mental disorders examination, he again reported depression symptoms associated with job-related stress.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disability is denied.

Service connection for an intestinal disability is denied.

Service connection for an acquired psychiatric disability, to include as secondary to a respiratory disability and/or a gastrointestinal disability, is denied.


REMAND

An April 2014 rating decision denied the Veteran's claim of service connection for sleep apnea.  In November 2014, he submitted a notice of disagreement with that decision.  The AOJ has not issued a statement of the case (SOC) in this matter.  In such circumstances, the Board is required to remand the matter for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  [This matter is not now fully before the Board, and will be before the Board only if the Veteran timely files a substantive appeal after the SOC is issued.]

Accordingly, the case is REMANDED for the following:

The AOJ must issue an SOC addressing the matter of service connection for sleep apnea.  The Veteran and his representative should be advised of the time limit for perfecting an appeal in this matter, and be afforded opportunity to do so.  If that occurs, this matter should also be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


